293 S.C. 174 (1987)
359 S.E.2d 282
David William LAMB, Petitioner
v.
STATE of South Carolina, Respondent.
Supreme Court of South Carolina.
August 6, 1987.
*175 Asst. Appellate Defender Daniel T. Stacey, of the South Carolina Office of Appellate Defense, Columbia, for petitioner.
Atty. Gen. T. Travis Medlock, Deputy Atty. Gen. Donald J. Zelenka and Asst. Atty. Gen. William A. Ready, III, Columbia, for respondent.
August 6, 1987.

ORDER
Per Curiam:
This case is now before the Court upon a Petition for Rehearing. Counsel for the state alternatively moves to dismiss the appeal due to the escape of the Petitioner David William Lamb from the South Carolina Department of Corrections.
This matter was submitted to the Court on May 19, 1987, resulting in Opinion Number 22745 filed July 6, 1987, wherein the order of the circuit court judge was reversed and Petitioner Lamb given the alternative of pleading anew or facing trial on the charges against him.
Upon considering the case, this Court overlooked the fact that Petitioner David William Lamb had escaped as of August 17, 1986, from Northside Correctional Center at Spartanburg and is still at large.
In the case of Jordan v. State, 276 S.C. 168, 276 S.E. (2d) 781, we said:
This Court declines to hear the appeal of a party who by his escape evades the process of the Court and refuses to submit himself to its jurisdiction.
In the case of Martin v. State, 276 S.C. 514, 280 S.E. (2d) 210, this Court using similar language reached the same result citing Jordan as authority.
It is the order of this Court that our opinion filed July 6, 1987, is hereby vacated, the sentence of the trial court reinstated and the appeal dismissed.